                 Case 20-12702-CSS               Doc 9      Filed 10/27/20         Page 1 of 18




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                         Chapter 11

NS8 INC.,1                                                    Case No.: 20-12702 (CSS)

                        Debtor.



                        DECLARATION OF DANIEL P. WIKEL,
              CHIEF RESTRUCTURING OFFICER OF NS8 INC., IN SUPPORT OF
                    CHAPTER 11 PETITION AND FIRST DAY MOTIONS

I, DANIEL P. WIKEL, declare under penalty of perjury:

         1.       I am a Senior Managing Director of FTI Consulting, Inc., (“FTI”), a firm providing

special situation, turnaround, and restructuring services. I have over 25 years of experience

working exclusively in distressed situations and transactions. My expertise includes in and out-

of-court restructurings, operational turnarounds, asset sales, and refinancing transactions.

         2.       FTI is a global leader in assisting companies across numerous industries in

connection with out-of-court restructurings and bankruptcy proceedings. FTI specializes in debtor

advisory services, bankruptcy case management and emergency, bankruptcy litigation consulting,

interim management services, and creditor advisory services. FTI’s debtor advisory services

include a wide range of activities targeted at stabilizing and improving a company’s financial

position, including, among other things: (a) developing or validating business plans and related

assessments of a business’s strategic position; (b) monitoring and managing cash, cash flow, and

supplier relationships; (c) assessing and recommending cost reduction strategies; (d) creating

financial analyses and reporting for companies embarking on, or currently operating under, the


1
 The Debtor and the last four digits of its federal taxpayer identification number is as follows: NS8 Inc. (6056). The
notice address for the Debtor is NS8 Inc., PO Box 34120, Las Vegas, NV 89133.
               Case 20-12702-CSS          Doc 9       Filed 10/27/20   Page 2 of 18




protection of chapter 11 of the bankruptcy code; and (e) designing and negotiating financial

restructuring and wind-down packages, including actions arising under chapter 5 of the bankruptcy

code, avoidance and asset recovery actions.

       3.      On or about October 21, 2020, I was engaged by NS8 Inc. (“NS8” or the “Debtor”)

to serve as the Chief Restructuring Officer (“CRO”) and have served in that capacity since that

time. From approximately September 22, 2020 until my appointment as CRO, I served as a

financial advisor to the Debtor. I am authorized to submit this Declaration of Daniel P. Wikel,

Chief Restructuring Officer of NS8 Inc., in Support of Chapter 11 Petition and First Day Motions

(this “Declaration”) in support of the Debtor’s chapter 11 petition and the first day pleadings

described below.

       4.      I am familiar with the day-to-day operations and business and financial affairs of

the Debtor. I have also reviewed the Debtor’s First Day Motions and Proposed Orders (each as

defined below) and am familiar with the facts alleged and the relief requested therein. The Debtor

has determined, in consultation with its financial and legal advisors, to file this chapter 11 case

(the “Case”) to further pursue the marketing process implemented prepetition and consummate a

structured and orderly sale of the Debtor (the “Sale”), and to prosecute various litigation, avoidance

and asset recovery actions to maximize the value of its estate on behalf of its stakeholders.

       5.      I submit this Declaration (i) to provide an overview of the Debtor and the Case and

(ii) in support of the Debtor’s chapter 11 petition and “first day” motions (each, a “First Day

Motion” and collectively, the “First Day Motions”) and the relief requested in the proposed orders

therein (each, a “Proposed Order” and collectively, the “Proposed Orders”), which have been filed

to minimize the adverse effects of filing for chapter 11 protection and enhance the Debtor’s ability

to maximize the value of its estate.

                                                  2
               Case 20-12702-CSS         Doc 9       Filed 10/27/20   Page 3 of 18




       6.      If called as a witness, I could and would competently testify to the matters set forth

herein based on my personal knowledge. In my capacity with the Debtor, I have become familiar

with the Debtor’s day-to-day operations, business affairs, financial condition, and books and

records. I or other members of the Debtor’s management team participated in preparing each First

Day Motion (including the exhibits and schedules attached thereto). I have reviewed each First

Day Motion and, to the best of my knowledge, believe the facts set forth therein are true and

correct.

       7.      Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my service as an officer of the Debtor, my discussions with members of

the Debtor’s management team and the Debtor’s advisors, my review of the Debtor’s books and

records and other relevant documents and information concerning the Debtor’s operations,

financial affairs, including initial litigation and asset recovery plans, my review of information

compiled and communicated to me by other employees of the Debtor and the Debtor’s professional

advisors on which I reasonably relied, and my opinions based upon my experience and knowledge.

       8.      Prior to the commencement of this Case, I, among other things: (i) reviewed and

discussed the Debtor’s strategy regarding the development of a potential sale and, ultimately,

implementation of the process described herein; (ii) assisted in the preparation of the

documentation needed to implement the Sale contemplated during this Case; and (iii) consulted

on a regular basis with the Debtor’s other senior management, board members and outside advisors

with respect to the foregoing.




                                                 3
               Case 20-12702-CSS           Doc 9       Filed 10/27/20    Page 4 of 18




II.     The Debtor’s Business

        A.      Background

        9.      The Debtor is a cyberfraud prevention company that develops and sells electronic

tools to help online vendors assess the fraud risks of customer transactions. The Debtor’s Federal

Tax Identification Number is XX-XXXXXXX. The Debtor has two wholly owned, non-operating

foreign affiliates organized under the laws of the Netherlands, NS8 Holdings B.V. and NS8 B.V.

(the “Foreign Affiliates”). The Debtor’s business verticals include: (i) safeguarding online

businesses against advertising fraud, transaction fraud, and poor site performance; (ii) protecting

against threats; and (iii) offering better insight into real customers by utilizing behavioral analytics,

real-time user scoring, and global monitoring. Available through easy-to-install plugins on

multiple platforms, NS8’s solutions empower merchants to quickly minimize risk, better automate

fraud management and realize savings throughout the customer lifecycle.

        10.     NS8 was co-founded in 2016 by Adam Rogas (“Rogas”) and five (5) others with

the guidance and assistance of Mach37, a Tysons, Virginia based start-up accelerator designed to

facilitate the creation of the next generation of cyber product companies. At the outset, NS8

operated like many other prototypical technology start-ups, relying on the sweat equity of its co-

founders and the seed investment of friends, family and a few angel investors.

        11.     From its creation until September 1, 2020, Rogas served as the Debtor’s Chief

Executive Officer, Chief Financial Officer, and as a member of its board of directors. In these

capacities, Rogas was primarily responsible for the company’s financial reporting and fundraising

activities discussed below.




                                                   4
              Case 20-12702-CSS          Doc 9       Filed 10/27/20   Page 5 of 18




       B.      Prepetition Indebtedness and Equity Capitalization

       12.     Prior to the Petition Date, the Debtor did not incur any secured indebtedness. In

the ordinary course of business, the Debtor incurred unsecured indebtedness to various suppliers,

trade vendors, landlords, utility providers and services providers, among others. As of the date

hereof (the “Petition Date”), the Debtor’s estimated outstanding unsecured indebtedness is

approximately $600,000, which includes claims held by investors. It is our intention that a final

financing order in this Case will provide a mechanism for the satisfaction of all general allowed

unsecured claims in full. In addition, numerous parties likely possess unliquidated claims against

the Debtor arising from the various misrepresentations made by Rogas relating to the extent and

nature of the Debtor’s prepetition operations further discussed below.

       13.     Prior to the Petition Date, NS8’s operations were financed primarily through the

sale of convertible preferred stock. The Debtor’s equity holders consist of prominent technology

investors and various venture capital funds.

       14.     NS8 conducted at least four (4) securities offerings prior to the Petition

Date. Throughout 2016 and 2017, NS8 raised approximately $9.0 million from investors (the

“Seed Rounds”). In early 2019, NS8 raised approximately $11 million from investors through the

sale of convertible notes (the “Convertible Notes”) and certain investors / institutions also

exchanged holdings between one another. In late 2019 and the first half of 2020, NS8 raised over

approximately $123 million from investors through the sale of preferred stock (the “Series A

Round”).

III.   Circumstances Giving Rise to The Case

       15.     As noted above, the Debtor has historically been dependent on its ability to raise

additional capital to develop its technology, expand its workforce, and maintain operations. As a


                                                 5
               Case 20-12702-CSS        Doc 9       Filed 10/27/20   Page 6 of 18




result of the funding secured through its Seed Round, Convertible Notes and part of its Series A

Round, by November 2019, NS8 had grown to include more than 54 employees and 6 office

locations, including its corporate headquarters in Las Vegas, Nevada. Accordingly, and nominally

to fund continued growth of its workforce, NS8 turned to the venture capital investment market

again in late 2019 and throughout 2020 to raise the rest of its Series A Round. As of May 30,

2020, NS8 had grown to employ approximately 215 employees at office locations in Las Vegas,

San Francisco, San Ramon, Miami, Amsterdam, Singapore, and Melbourne.

       16.     By June 2020, NS8 had obtained approximately $123 million in investor funds in

the aggregate in connection with its Series A Round. Of these funds, approximately $72 million

were utilized to capitalize a tender offer in which early stage investors were provided the

opportunity to redeem their equity interests in the Debtor. Rogas received $17.5 million in

proceeds from that tender offer, personally and through a company he controlled. The remaining

funds were purportedly set aside for working capital purposes.

       17.     Unfortunately, it appears that the Series A Round was obtained by Rogas through

deception and fraud. It is now clear that throughout NS8’s history, Rogas had intentionally and

grossly overstated its revenue, gross margin, and the extent and profitability of NS8’s operations

to current and prospective investors, the other members of the senior management team, the board

of directors, and corporate partners.

       18.     In August 2020, the Debtor’s newly-appointed President and Controller embarked

on a process to rationalize and improve NS8’s internal controls and financial reporting

mechanisms. Despite outwardly welcoming the endeavor, Rogas delayed the effort to complete

reporting for July 2020 and cede his customary control over the Debtor’s bank accounts.

Ultimately, the reasoning behind Rogas’s reticence became apparent – while Rogas had

                                                6
               Case 20-12702-CSS         Doc 9       Filed 10/27/20   Page 7 of 18




represented to NS8’s finance team that the company possessed over $60 million in cash on hand,

in fact, NS8 was on the precipice of a severe liquidity crisis. Rather than attempt to explain the

discrepancy, Rogas abruptly resigned from NS8 on September 1, 2020. NS8’s operations were

thrown into turmoil.

       19.     The magnitude of Rogas’s alleged wrongdoing is outlined in a complaint filed

against Rogas by the Securities and Exchange Commission in the United States District Court for

the Southern District of New York on September 14, 2020 (the “Complaint”). The SEC alleges in

the Complaint that Rogas maintained control over the bank account into which NS8 received

revenue from its customers, and periodically provided monthly statements from that account to

NS8’s finance department so that NS8’s financial statements could be created. The Complaint

notes that Rogas also maintained control over spreadsheets that purportedly tracked customer

revenue, which were also used to generate NS8’s financial statements.

       20.     The SEC further alleges in the Complaint that Rogas altered the bank statements

before providing them to NS8’s finance department to show tens of millions of dollars in both

customer revenue and bank balances that did not exist. According to the Complaint, in the period

from January 2019 through February 2020, for example, between at least approximately 40% and

95% of the purported total assets on NS8’s balance sheet were fictitious. During that same period,

the SEC alleges in the Complaint that bank statements that Rogas altered reflected over $40 million

in fictitious revenue and that during the fundraising process, Rogas provided the falsified bank

records he had created to auditors who were conducting due diligence on behalf of potential

investors. On September 17, 2020, Rogas was arrested and charged with one count of securities

fraud, one count of fraud in the offer or sale of securities, and one count of wire fraud. While the

charges against Rogas remain pending at this time, I am informed that absent dismissal, they could

                                                 7
               Case 20-12702-CSS           Doc 9       Filed 10/27/20   Page 8 of 18




result in a lengthy prison term.

       21.     In the immediate aftermath of these shocking revelations, and while assisting

governmental authorities with all aspects of their investigation, the Debtor’s management and

Board of Directors sought to address the Debtor’s looming liquidity crisis. NS8 shifted quickly

away from its growth strategy into an aggressive cash preservation mode and began evaluating an

orderly wind-down. NS8 retained restructuring counsel, Cooley LLP (“Cooley”), and FTI (who

also began providing the Debtor with forensic accounting services) and began evaluating the short-

term financial condition of the business, the state of cash flows, and the viability of various

strategic alternatives. The Debtor determined that it could not continue operating as a going

concern in the ordinary course, and in order to conserve liquidity, a major reduction in NS8’s

workforce was implemented in mid to late September 2020. The Debtor’s employee headcount

has been reduced to six (6) as of the Petition Date. In connection with these aggressive efforts to

preserve liquidity and in connection with its workforce reduction, the Debtor has also vacated all

of its various office locations as of the Petition Date.

       22.     Contemporaneously with these efforts, FTI and members of the Debtor’s Board of

Directors sought to maximize the value of the Debtor’s assets through a marketing process targeted

at potential strategic acquirers.    Under my direction, approximately 20 entities have been

contacted, many of whom received due diligence information (including demonstrations of the

utility of NS8’s technology) and management presentations. Although no formal offers have been

received, multiple parties have expressed interest in consummating a Sale, albeit not for much

value. I am optimistic that at least a portion of the Debtor’s assets along with some employees can

remain operative as part of a going concern.

       23.     As such, the Debtor, in consultation with its advisors, determined that the

                                                   8
               Case 20-12702-CSS           Doc 9       Filed 10/27/20    Page 9 of 18




immediate commencement of the Case was the best path forward, and that the pursuit of a Sale of

the Debtor’s assets, development of its litigation and asset recovery plan, and simultaneous

expeditious investigation and prosecution of claims against Rogas and others would deliver

maximum recoveries to NS8’s stakeholders. With the assistance of FTI and Cooley, under the

guidance of the board, NS8 sought and procured a debtor-in-possession financing facility to bolster

its liquidity and enhance the estate’s ability to accomplish these essential tasks. In connection with

this process, I understand that the Debtor’s non-operating Foreign Affiliates are engaged in a

parallel dissolution process in the Netherlands.

IV.     Summary of First Day Motions

        24.     To minimize the adverse effects of the commencement of this Case, the Debtor has

requested a variety of relief in the First Day Motions filed concurrently herewith. I am familiar

with the contents of each of the First Day Motions, and to the best of my knowledge, information

and belief, the facts set forth therein are true and correct. I believe that the relief sought therein is

necessary to permit an effective transition into chapter 11.

        25.     Certain of the First Day Motions seek to pay discrete prepetition claims or to

continue selected prepetition programs. This relief is essential to the Debtor’s continued operation

as a partial going concern and necessary to avoid immediate and irreparable harm to the Debtor

and its remaining employees, customers, vendors, creditors, equity holders, and other stakeholders.

The Debtor has an immediate need to continue the orderly operation and wind-down of its

business, to obtain services and pay employees in the ordinary course of business. The Debtor’s

continued operations will enable it to preserve value under these difficult circumstances. A

description of the relief requested in and the facts supporting each of the First Day Motions is set

forth below.

                                                   9
               Case 20-12702-CSS           Doc 9     Filed 10/27/20   Page 10 of 18




        A.      Debtor’s Motion for Interim and Final Orders Authorizing (I) Payment of
                Wages, Compensation, and Employee Benefits, and (II) Financial Institutions
                to Honor and Process Checks and Transfer Related to Such Obligations (the
                “Wages Motion”)

        26.     Pursuant to the Wages Motion, the Debtor seeks entry of interim and final orders

(i) authorizing the Debtor to (a) pay, in its sole discretion, the Employee Obligations (as defined

below), as well as costs incident to the foregoing, and (b) maintain and continue to honor payments

with respect to the Employee Benefits (as defined below), (ii) authorizing banks and other financial

institutions (collectively, the “Banks”) to honor and process check and electronic transfer requests

related to the foregoing; and (iii) granting related relief.

        27.     As of the Petition Date, the Debtor employs six (6) individuals on a full-time basis

(the “Employees”). The Debtor’s Employees perform a wide variety of functions, all of which are

mission-critical to the preservation of value and the administration of the Debtor’s estate. The

Debtor’s Employees are intimately familiar with the Debtor’s business, processes, technology, and

inventions, and cannot be easily replaced. Without the continued, uninterrupted services of the

Employees, the administration of the estate would be impaired and may impact the cost efficiencies

gained from each of their respective roles versus firing professionals to perform their roles. These

workers will be unfairly harmed if the Debtor is not permitted to continue paying their

compensation during the Case (the “Employee Obligations”).              Consequently, the Debtor

respectfully submits that the relief requested herein is necessary and appropriate under the facts

and circumstances of this Case.

        28.     The Debtor is seeking authority to pay prepetition obligations on account of

Employee Obligations in the amount of approximately $30,000, all of which approximately is

expected to come due within the first five (5) days of this Case. The Debtor also requests authority

to pay any additional prepetition costs associated with the Employee Obligations and the Debtor’s
                                                   10
               Case 20-12702-CSS          Doc 9     Filed 10/27/20      Page 11 of 18




insurance and benefits programs (the “Employee Benefits”) that may arise in accordance with the

Debtor’s budget.

        29.     I believe the Employees provide the Debtor with services necessary to conduct the

Debtor’s business and provide services based on their historical knowledge of their critical areas

in NS8’s technology suite, IT blueprint and capabilities, human resources and finance during the

asset recovery process and wind-down, and, absent the payment of the Employee Obligations and

Employee Benefits, the Debtor will likely experience Employee turnover and instability at this

critical time. I believe that, without these payments, the Debtor’s enterprise value may be impaired

or impact the litigation and asset recoveries to the detriment of all stakeholders. I, therefore,

believe that payment of the prepetition obligations with respect to the Employee Obligations and

Employee Benefits is a necessary and critical element of the Debtor’s efforts to preserve value. I

believe that the relief requested in the Wages Motion, if granted, will benefit all parties in interest.

Accordingly, I respectfully submit that the Court should approve the Wages Motion.

        B.      Debtor’s Motion (I) For Entry of Interim and Final Orders Authorizing, But
                Not Directing, the Debtor to Pay Certain Prepetition Taxes and (II) Scheduling
                a Final Hearing (the “Taxes Motion”)

        30.     Pursuant to the Taxes Motion, the Debtor seeks an order authorizing, but not

directing, the Debtor to remit and recover or pay certain sale, use, income, franchise and other

taxes for which there may be personal liability for officers and directors (collectively, the

“Prepetition Taxes”).

        31.     In the ordinary course of its business, the Debtor incurs or collects and remits the

Prepetition Taxes, which include, without limitation, certain sale, use, income and franchise taxes.

The Debtor owes the Prepetition Taxes to various taxing authorities (collectively, the “Taxing

Authorities”). In the ordinary course of its business, the Debtor incurs or collects and remits the


                                                  11
              Case 20-12702-CSS          Doc 9     Filed 10/27/20     Page 12 of 18




Prepetition Taxes, which include, without limitation, certain sale, use, income and franchise taxes.

The Debtor owes the Prepetition Taxes to various taxing authorities (collectively, the “Taxing

Authorities”). The Debtor is seeking authority to pay no more than $10,000 on an interim basis

and $20,000 on a final basis on account of the Prepetition Taxes in the ordinary course of business,

without regard to whether such obligations accrued or arose before or after the Petition Date.

       32.     The Debtor must continue to pay the Prepetition Taxes to avoid potential costly

distractions during the Case. Specifically, the Debtor’s failure to pay the Prepetition Taxes could

adversely affect the Debtor’s estate because the governmental authorities could file liens, impose

enforceable penalties, interfere with the Debtor’s licenses, or seek to lift the automatic stay. I

believe that the relief requested in the Taxes Motion is in the best interests of the Debtor’s estate,

its creditors, and all other parties in interest, and will enable the Debtor to focus on pursuing a

value maximizing transaction for the benefit of its estate. Accordingly, on behalf of the Debtor, I

respectfully submit that the Taxes Motion should be approved.

       C.      Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing
               Continuation of and Payment of Prepetition Obligations Incurred in the
               Ordinary Course of Business in Connection With Various Insurance Policies,
               and (II) Authorizing Banks to Honor and Process Checks and Electronic
               Transfer Requests Related Thereto (the “Insurance Motion”)

       33.     Pursuant to the Insurance Motion, the Debtor seeks entry of an order (i) authorizing

continuation of and payment of prepetition obligations incurred in the ordinary course of business

in connection with various insurance policies, and (ii) authorizing banks to honor and process

checks and electronic transfer requests related thereto. The Insurance Motion seeks authority to

pay approximately $200,000 plus any associated fees on an interim and final basis with respect to

the Debtor’s Insurance Policies, specifically for an additional directors & officers policy to

supplement the current policy. I understand that these anticipated costs are based on the Debtor’s


                                                 12
               Case 20-12702-CSS           Doc 9     Filed 10/27/20      Page 13 of 18




historical premiums and related costs. The Insurance Policies include: (i) general liability, (ii)

cyber liability, (iii) umbrella liability, (iv) workers’ compensation and employers’ liability,

(v) employment practices liability, and (vi) directors & officers liability .                 Additional

information regarding each policy is appended to the Insurance Motion.

         34.     The Debtor’s Insurance Policies are essential to the uninterrupted and unaffected

continuation of the business, properties and assets. I understand that the Debtor’s various

Insurance Policies are governed by different contracts, regulations and laws. As such, it is my

understanding that if the Debtor does not make the necessary payments in connection with these

Insurance Policies, it would have a potentially material impact on the Debtor’s business.

         35.     I believe that the relief requested in the Insurance Motion is in the best interest of

the Debtor’s estate, its creditors, and all other parties in interest. Paying these Insurance Policies

will avoid unnecessary disruption and harm to the Debtor as it remains focused on a sale of its

intellectual property. Therefore, I believe that the relief requested in the Insurance Motion is in

the best interest of the Debtor’s estate, its creditors, and all other parties in interest. I respectfully

request, on behalf of the Debtor, for the Insurance Motion to be approved as submitted to this

Court.

         D.      First Omnibus Motion of the Debtor For an Order Authorizing Rejection of
                 Certain Unexpired Leases and Executory Contracts Effective Nunc Pro Tunc
                 To the Petition Date (“First Rejection Motion”)

         36.     Pursuant to the First Rejection Motion, the Debtor seeks to (i) reject the unexpired

leases for the Debtor’s former office locations (the “Leases”) nunc pro tunc to the Petition Date;

and (ii) abandon any personal property, if any, remaining on the premises (the “Premises”) subject

to each Lease.

         37.     Prior to the Petition Date, in connection with the Debtor’s efforts to preserve


                                                   13
              Case 20-12702-CSS           Doc 9    Filed 10/27/20      Page 14 of 18




liquidity, the Debtor vacated its office locations after notifying the counterparties to the Leases of

the Debtor’s intent to vacate the underlying Premises. All Debtor personal property of any value

or importance was removed from the Premises as of the Petition Date. Any Debtor personal

property that remains on the Premises of each Executory Contract of Lease is, at most, of de

minimis value to the Debtor’s estate. Importantly, by rejecting the Leases, the Debtor estimates

that it will save approximately $55,000 in monthly rents and related expenses.

       38.     The Debtor believes that rejecting the Leases and abandoning any personal property

on the Premises will be in the best interests of the Debtor, its estate and its creditors. Accordingly,

on behalf of the Debtor, I respectfully submit that the Bankruptcy Court should grant the First

Rejection Motion.

       E.      Debtor’s Application Seeking Entry of an Order (A) Authorizing and
               Approving the Appointment of Stretto as Claims and Noticing Agent for the
               Debtor Effective Nunc Pro Tunc to the Petition Date and (B) Granting Related
               Relief (the “Stretto Retention Application”)

       39.     Pursuant to the Stretto Retention Application, the Debtor is requesting entry of an

order (a) appointing Stretto (“Stretto”) as claims and noticing agent (the “Claims and Noticing

Agent”) for the Debtor in the Case effective nunc pro tunc to the Petition Date, including assuming

full responsibility for the distribution of notices and the maintenance, processing and docketing of

proofs of claim filed in the Case, and (b) granting related relief.

       40.     The Debtor anticipates that there will be a significant number of persons and entities

requiring notice in this Case. Thus, the Debtor submits that the appointment of a noticing agent

will provide the most effective and efficient means of noticing and is in the best interests of the

Debtor’s estate, its creditors, and other parties-in-interest. Accordingly, on behalf of the Debtor, I

respectfully submit that the Bankruptcy Court should approve the Stretto Retention Application.



                                                  14
              Case 20-12702-CSS         Doc 9     Filed 10/27/20     Page 15 of 18




       F.      Debtor’s Motion For Entry of Interim and Final Orders (I) Authorizing (A)
               Continued Use of Existing Cash Management System, (B) Continued Use of
               Existing Bank Accounts, (C) Continued Use of Existing Business Forms, (D)
               Continued Use of the Corporate Credit Card Program, (E) Intercompany
               Transactions and Granting Of Administrative Expense Status For
               Postpetition Intercompany Claims, and (II) Granting Related Relief (the
               “Cash Management Motion”)

       41.     Pursuant to the Cash Management Motion, the Debtor seeks authority to: (a)

continue its existing cash management system, including the continued maintenance of its existing

bank accounts, business forms and corporate credit card program, (b) continue to perform under

and honor certain intercompany transactions in the ordinary course of business, and (c) provide

administrative expense priority for postpetition intercompany claims.

       42.     In the ordinary course of its business, the Debtor maintains a complex cash

management system (the “Cash Management System”) to manage its cash flow in an organized,

cost-effective, and efficient manner. The Debtor uses its Cash Management System to, among

other things, transfer and distribute funds to various operating accounts and the Debtor’s corporate

credit card program to facilitate cash monitoring, forecasting, and reporting.

       43.     Importantly, the Debtor’s Cash Management System has been constructed to

provide a substantially unified system for the Debtor and its affiliates, which allows for an

integrated method of accounting for revenues and expenses to be collected and paid.             By

centralizing control over the Cash Management System, the Debtor is able to facilitate cash

forecasting and reporting, monitor collection and disbursement of funds, reduce administrative

expenses by facilitating the movement of funds and the development of timely and accurate

balance and presentment information, and administer the various bank accounts required to effect

the collection, disbursement and movement of cash (the “Bank Accounts”).

       44.     In addition to its Cash Management System, the Debtor maintains two (2) corporate


                                                15
              Case 20-12702-CSS         Doc 9    Filed 10/27/20     Page 16 of 18




credit cards (the “Corporate Cards”) issued by American Express and Silicon Valley Bank,

respectively, pursuant to which the Debtor pays various operating expenses (the “Corporate Card

Program”). The Corporate Cards are used by the Debtor’s employees to pay obligations incurred

in the ordinary course of business. Payments made on account of the Corporate Cards’ balances

are funded through the Cash Management System.

       45.     Further, the Debtor engaged in routine business transactions with its Foreign

Affiliates (the “Intercompany Transactions”) resulting in receivables and payables (the

“Intercompany Claims”). As such, it has been the Debtor’s practice to collect and move funds

through various Bank Accounts to ensure the continued operation of the Debtor and the Foreign

Affiliates. Accordingly, at any given time, there may be Intercompany Claims owed by the Debtor

to the Foreign Affiliates.

       46.     The Debtor maintains records of Intercompany Transactions and can ascertain,

trace, and account for the Intercompany Transactions. In exchange for payments to the Foreign

Affiliates, the Debtor received certain valuable services and rights, with such transactions being

governed by a comprehensive suite of services agreements, license agreements, contribution

agreements, research and development agreements, and related intercompany agreements. In the

trailing twelve months ended October 2020, NS8 transferred, in the form of advances and

settlements, approximately €1.1 million to its non-Debtor foreign affiliates. Notwithstanding these

past activities, the Foreign Affiliates are not operating entities as of the Petition Date, winding

down their own operations upon parallel dissolution proceedings in the Netherlands.

       47.     Because of the nature of the Debtor’s business and the significant disruption to the

business that would result if affected, it is critical that the existing Cash Management System,

Credit Card Program and its business forms remain in place, and that the Debtor be authorized to

                                                16
              Case 20-12702-CSS         Doc 9     Filed 10/27/20     Page 17 of 18




continue to perform and honor its Intercompany Transactions. Accordingly, I respectfully submit

that the Court should approve the relief set forth in the Cash Management Motion.

                                         CONCLUSION

       48.     The Debtor’s ultimate goal is to dispose of its assets in a value-maximizing

transaction that preserves as much of its business as a going concern as possible while

simultaneously pursuing litigation and asset recoveries against Rogas and other recipients of

transfers of the Debtor’s property to generate significant recoveries for the victims of Rogas’s

fraud and other stakeholders. I believe that if the Court grants the relief requested in each of the

First Day Motions, the prospect for achieving these objectives will be substantially enhanced.



                           [Remainder of page intentionally left blank]




                                                17
             Case 20-12702-CSS          Doc 9     Filed 10/27/20     Page 18 of 18




       I declare under penalty of perjury that the foregoing is true and correct.

Executed this 27th day of October, 2020.


                                        Daniel P. Wikel
                                        Chief Restructuring Officer
                                        Senior Managing Director, FTI Consulting, Inc.




                                                18
